Citation Nr: 1501868	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 2001, and from December 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

FINDING OF FACT

The Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the MGIB program (Chapter 30).


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program, in lieu of benefits under the Montgomery GI Bill (Chapter 30) program, electronically submitted in February 2012 was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-3324 (West 2014); 38 C.F.R. §§ 21.9500, 21.9520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When an application for education benefits is filed, to include under Chapter 33, VA has a duty to notify and a duty to assist in substantiating those benefits.           38 C.F.R. §§ 21.1031 , 21.1032, 21.9510.  However, the duty to notify does not apply when a claim cannot be substantiated because there is no legal basis, or undisputed facts render the claimant ineligible for the benefits sought.  38 C.F.R.    § 21.1031(b)(1).  The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits sought as a matter of law.  38 C.F.R. § 21.1032(d).  

As discussed below, undisputed facts render the Veteran ineligible for revocation of the date that he elected Chapter 33 benefits in lieu of Chapter 30 benefits.  It follows that no amount of assistance would be useful to him in substantiating these benefits.  The duties to notify and assist accordingly do not apply.  As such, any duty to notify deficiency and/or duty to assist deficiency committed constitute(s) harmless error.  Analysis of whether any deficiency or deficiencies actually was committed, as such, would serve no purpose.

Revocation of Election of Chapter 33 Benefits

The Veteran initially applied for and was in receipt of educational assistance benefits under Chapter 30.  VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, or by submitting a transfer-of-entitlement designation under this Chapter to the Department of Defense, or by submitting a written statement that includes specific information. 

In February 2012, the Veteran submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 educational benefits using VA Form 22-1990.  That the Veteran made such an election is not in dispute.  The first paragraph of the application clearly states, "My election is irrevocable and may not be changed."  This application was approved in a May 2012 decision of the Atlanta RO.  The Veteran essentially requests that he be allowed to revoke his Chapter 33 election, and re-instate his Chapter 30 benefits because he now believes that Chapter 30 benefits would be, or would have been, more favorable. 

The Board notes that the Veteran's apparent lack of understanding of the benefits sought at the time of the revocation does not constitute a basis for the relief the Veteran now seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  The Veteran made an irrevocable election for educational benefits under Chapter 33 in lieu of benefits under Chapter 30 when he completed VA Form 22-1990.  

The Board is sympathetic to the Veteran's claim.  The Board is certainly aware that the VA education system is at times a daunting, and at times confusing, process.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, the requirements governing irrevocability under 38 C.F.R. § 21.9520(c)(2) were fulfilled; there is unfortunately no basis under the law to authorize revocation of election of Chapter 33 benefits or reinstatement of Chapter 30 benefits.  The appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


